                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

LUIS MENDOZA-ALARCON,

           Movant/Defendant,

v.                                                                           No. Civ. 1:19-cv-0613 JCH/SMV
                                                                             No. Cr. 1:14-cr-3758 JCH
UNITED STATES OF AMERICA,

           Respondent.

   ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS AND
RECOMMENDED DISPOSITION AND DENYING MOVANT’S MOTION TO VACATE

           This matter comes before the Court on Movant’s Objections to the magistrate judge’s

Proposed Findings and Recommended Disposition (“PFRD”) to Deny his Motion to Vacate Under

28 U.S.C. § 2255. (ECF No. 14).1 The Objections have been fully briefed. The Court, having

considered the Objections, the PFRD, the evidence, and the relevant law, concludes that the

Objections should be overruled, the PFRD should be adopted, and Movant’s Motion to Vacate

should be denied.

I.         BACKGROUND

                                             A.       Factual Background

           Movant collaterally attacks his conviction for conspiracy to possess with intent to distribute

five kilograms and more of cocaine. Movant had unsuccessfully argued at trial that he attempted

to buy the cocaine under duress from a Mexican drug cartel. See (ECF No. 7-1) at 1994.

According to Movant, he had discussed buying a house from Lazaro Mendoza-Dominguez

(“Lazaro”) on May 9, 2014, but then on September 29, 2014—after confirming that Movant had


1
    All citations refer to documents filed in the civil case, not the underlying criminal case.
the money to purchase the house—Lazaro abruptly told him that members of a Mexican drug cartel

would contact him.2 See id. at 1391–93, 1399–400. Lazaro stated that the cartel would ask him

to buy drugs, and that if he did not do as they wished, the cartel would kidnap and torture his

daughter who lived in Mexico. Id. at 231, 1399–400. Lazaro instructed Movant to purchase the

drugs and put them in Lazaro’s garage. Id. at 1401–02.3

         The Department of Homeland Security later discovered that Movant was interested in

buying six kilograms of cocaine. See id. at 802. Undercover agents then arranged a reverse-sting

operation where the agents would sell Movant six kilograms of cocaine for $150,000 in

Albuquerque. See id. at 1056–57.

         Movant attempted to call his friend, Ervey, for “some form of support and help” with his

situation, but Ervey’s brother, co-defendant Giovanni Montijo-Dominguez, answered the phone

instead. Id. at 1440–41. Movant asked Montijo-Dominguez to accompany him to Albuquerque

because he “had a really serious problem,” id. at 1441, stating that the cartel had instructed him to

bring his life savings, id. at 1445. Montijo-Dominguez agreed to go with Movant to this meeting.

Id. at 1440–42.

         On October 7, 2014, Montijo-Dominguez drove Movant to a Walmart parking lot, the

location of the reverse-string operation. Id. at 305, 1440–42. Once they met the undercover

agents, Movant and Montijo-Dominguez suggested that they complete the transaction elsewhere.



2
  This sequence of events could suggest that Lazaro used the potential sale of the house as a method to determine if
Movant had sufficient money to buy drugs.
3
  Movant objects to the magistrate judge’s finding that, at this point, “Movant then began looking for drugs to buy.”
(ECF No. 14) at 1–2. He claims that the magistrate judge relied on trial evidence that was not offered for its truth. Id.
at 1. The Court overrules this objection. The magistrate judge never relied on this statement to find that Movant
intended to possess and distribute cocaine, see (ECF No. 13) at 11–14, and neither will the Court.
                                                           2
Id. at 952–54. They noted the police and cameras nearby. See id. Movant explained that he had

a house in Santa Fe, “[s]o that [the sellers] know for next time if [they] wish.” Id. at 1005.

Nonetheless, the transaction occurred in the parking lot. Montijo-Dominguez gave the agents the

money. Id. at 310–11. Movant received a package that he believed contained cocaine. See id.

at 312. The agents then arrested Movant and Montijo-Dominguez. See id. at 313, 484–85.

                                     B.     Procedural History

         The government charged Movant and Montijo-Dominguez with conspiracy to possess with

the intent to distribute five kilograms and more of cocaine, in violation of 21 U.S.C. § 846. See

id. at 216. The undersigned conducted the trial and sentencing. The Court instructed the jurors on

the conspiracy charge using the Tenth Circuit pattern jury instruction. Compare (ECF No. 1-3)

at 1, with 10th Cir. Crim. Pattern jury Inst. § 2.87 (2017). The pattern jury instruction did not

expressly say that the jury could not convict Movant based on a conspiracy with only a government

agent.

         During jury deliberations, the jury sent a note to the Court asking for clarification of this

instruction. It asked, “Dear Judge, page 6 of instructions—2 or more persons agreed to possess . . .

who can be those 2 people—agents, defendants, etc.?” (ECF No. 1-4) at 1. The Court consulted

counsel on the appropriate response to the note. Movant’s counsel, Ray Twohig, stated, “[T]he

instruction stands on its own. There’s no reason to supplement it with an additional answer. I can

see the confusion, especially when it comes to the agents. But nonetheless, I submit that the

instruction is complete.” (ECF No. 1-5) at 1–2. Counsel for the United States incorrectly informed

the Court that the jury could convict a defendant for conspiring only with a government agent. Id.

at 2. The Tenth Circuit has held the opposite. See United States v. Barboa, 777 F.2d 1420, 1422
                                                  3
(10th Cir. 1985). The Court, noting that this was a pattern jury instruction, “[was] inclined, then,

to just stick with the circuit’s instruction.” (ECF No. 1-5) at 5. Counsel agreed that the Court

should respond to the note by writing, “[The jury] must rely on the Court’s instruction as written.”

Id. at 5–6. The Court gave this response to the jury. (ECF No. 1-6) at 1.

       The jury convicted Movant and Montijo-Dominguez of conspiring to possess five

kilograms and more of cocaine with the intent to distribute. See (ECF No. 7-1) at 2059–60.

Movant appealed, arguing that (1) the Court failed to properly instruct the jury that it could not

convict a person for conspiring only with government agents, and (2) the government failed to

proffer sufficient evidence showing that he intended to distribute, not simply possess, cocaine.

United States v. Montijo-Dominguez, 771 F. App’x 870, 874–76 (10th Cir. 2019). The Tenth

Circuit affirmed. It found that Twohig had invited any alleged error related to the jury instruction

by agreeing to the Court’s response to the note. Id. It also held that “there is enough evidence to

support a common goal of distributing the six kilograms of cocaine.” Id. at 875.

       Movant filed his Motion to Vacate on July 8, 2019. (ECF No. 1). First, he argues that

Twohig provided ineffective assistance of counsel by failing to request a supplemental jury

instruction stating that the jury could not convict him based solely on a conspiracy with an agent.

Id. at 5–9. He contends that “there is at least a reasonable probability that the jury convicted [him]

based on its conclusion that Lazaro was acting on behalf of the government and that [Movant]

engaged in a narcotics conspiracy with him.” Id. at 8. Second, he argues that Twohig provided

ineffective assistance by failing to argue that the record did not support a finding that he intended

to distribute the cocaine. Id. at 10–12. Movant also requests an evidentiary hearing. Id. at 12.


                                                  4
                             C.      The Magistrate Judge’s PFRD

       The Magistrate Judge recommended that the Court deny the Motion to Vacate. As to

Movant’s first argument, he determined that it was not objectively unreasonably to rely on a pattern

jury instruction when faced with juror confusion. (ECF No. 13) at 7–9. The magistrate judge also

found that Movant failed to show that he suffered prejudice from Twohig’s failure to request a

supplemental instruction because (1) “Movant points to no evidence on the record suggesting that

Lazaro was a government agent,” id. at 9, and (2) the record showed that Movant conspired with

Montijo-Dominguez, who was not a government agent, id. at 9–10. The magistrate judge then

found that Movant could not show that Twohig’s failure to argue that he lacked the intent to

distribute cocaine prejudiced him because the record contained overwhelming evidence suggesting

that he possessed such intent. Id. at 11–14. Finally, the magistrate judge recommended that the

Court decline to hold an evidentiary hearing. Id. at 14–15.

       Movant objected to the PFRD on December 10, 2019. (ECF No. 14). The United States

responded to the Objections on December 17, 2019. (ECF No. 15). Movant filed a Supplement

to his Objections on January 6, 2020. (ECF No. 16).

II.    STANDARD

       Federal Rule of Civil Procedure 72(b) governs objections to a magistrate judge’s PFRD on

a dispositive issue. “The district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3). Under the firm waiver rule, “theories raised for the
                                                 5
first time in objections to the magistrate judge’s [PFRD] are deemed waived.” United States v.

Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001).

III.   ANALYSIS

       The Sixth Amendment guarantees the right to effective assistance of counsel for criminal

defendants. Strickland v. Washington, 466 U.S. 668, 684–85 (1984). To prevail on a claim of

ineffective assistance of counsel, the movant must establish two elements. First, the movant must

show that his counsel performed deficiently. Id. at 687. Counsel performs deficiently when his

representation falls “below an objective standard of reasonableness.” Id. at 688. Counsel’s

performance must have been completely unreasonable, not merely wrong. Hoxsie v. Kerby, 108

F.3d 1239, 1246 (10th Cir. 1997). Second, the movant must show that he suffered prejudice from

the deficient performance. Strickland, 466 U.S. at 694. To prevail on this element of the

Strickland test, the movant “must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id.

       Petitioner levies 13 objections against the magistrate judge’s PFRD. (ECF No. 14) at 1–

15. The Court will group them into five categories. First, Movant objects to the magistrate judge’s

finding that Twohig did not perform deficiently by failing to request a supplement to a pattern jury

instruction. Id. at 2–4. Second, he objects to the magistrate judge’s finding that he did not suffer

prejudice from Twohig’s performance because the record evidence did not support a finding that

Lazaro was a government agent. Id. at 4–7. Third, Movant objects to the magistrate judge’s

finding that he suffered no prejudice because even if Lazaro had been an agent, Movant conspired

with Montijo-Dominguez, who was not. Id. at 8–13. Fourth, he objects to the magistrate judge’s
                                                 6
finding that he suffered no prejudice from Twohig’s failure to properly argue that he lacked the

intent to distribute cocaine. Id. at 13–15. Finally, Movant objects to the recommendation that this

Court refrain from holding an evidentiary hearing. Id. at 15. The Court overrules each objection.

A.     Movant fails to demonstrate that Twohig performed objectively unreasonably by
       focusing on a duress defense and relying on a pattern jury instruction when faced
       with juror confusion.

       The magistrate judge found that Twohig did not perform deficiently because he relied on

a pattern jury instruction in the face of juror confusion. (ECF No. 13) at 8. Movant argues that

the magistrate judge erred because he did not determine “whether counsel’s actions resulted from

ignorance and neglect or strategy.” (ECF No. 14) at 3. Movant contends that by failing to inform

the Court that the jury could not convict his client of conspiring with an agent, Twohig “failed to

acquire a basic conception of the elements of the crime.” Id.

       Yet, “an attorney’s unawareness of relevant law at the time he made the challenged

decision does not, in and of itself, render the attorney’s performance constitutionally deficient.”

Bullock v. Carver, 297 F.3d 1036, 1048 (10th Cir. 2002). Even when an attorney is mistaken about

the law, it “will generally be appropriate for a reviewing court to assess counsel’s overall

performance throughout the case in order to determine whether the ‘identified acts or omissions’

overcome the presumption that counsel rendered reasonable professional assistance.” Id. (quoting

Kimmelman v. Morrison, 477 U.S. 365, 386 (1986)). “Certainly, an attorney’s ignorance [of the

law] will affect a court’s . . . analysis.” Id. at 1049. “An attorney’s demonstrated ignorance of

law . . . will eliminate Strickland’s presumption that the decision was objectively reasonable

because it might have been made for strategic purposes.”          Id.   “[H]owever, the pertinent


                                                7
question . . . remains whether, after considering all the circumstances of the case, the attorney’s

representation was objectively unreasonable.” Id. at 1050–51.

       Movant has not shown that the circumstances of this case demonstrate that Twohig acted

objectively unreasonably. When defining the charged offense, the trial court used the relevant

pattern jury instruction. See (ECF No. 13) at 7. Movant admits that this instruction correctly stated

the law. (ECF No. 8) at 5. Movant identifies no case holding that the failure to object to the use

of a correct pattern jury instruction constitutes ineffective assistance of counsel, and the Tenth

Circuit and district courts within this circuit routinely hold otherwise. See United States v. Cooper,

594 F. App’x 509, 514 (10th Cir. 2014); Battle v. Workman, 353 F. App’x 105, 110 (10th Cir.

2009); United States v. Hopkins, Nos. 12-CR-0044, 14-CV-0596-CVE-FHM, 2015 WL 3772622,

at *13 (N.D. Okla. June 17, 2015) (“The Court’s instruction . . . was a recitation of the Tenth

Circuit’s pattern instruction. Thus, [counsel] could not have been deficient under Strickland by

not   objecting   to   this   instruction.”   (citations   omitted));   United   States   v.   Brooks,

No. 08-CR-61-TCK, 2013 WL 2896863, at *5 (N.D. Okla. June 12, 2013); Pinon-Ayon v. United

States, No. 12-CV-17-ABJ, 2013 WL 1497904, at *4 (D. Wyo. Apr. 11, 2013).

       Twohig did not perform objectively unreasonably by telling the court that “there’s no

reason to supplement [the pattern instruction] with an additional answer.” (ECF No. 1-5) at 1.

The Tenth Circuit developed pattern jury instructions to succinctly and correctly define the

elements of an offense. That the jury here expressed confusion over the pattern jury instruction

may have prompted other attorneys to clarify the issue—but Twohig’s failure to do so does not

fall below a standard of objective reasonableness.


                                                   8
       Movant argues that Twohig declined to request the jury instruction not for strategic reasons

but because he was ignorant of the law of conspiracy. (ECF No. 16) at 1–2. Movant proffers an

affidavit from Twohig, who swears that he failed to request a supplemental jury instruction because

he forgot about relevant precedent holding that a court cannot convict a defendant for conspiring

solely with a government agent. (ECF No. 16-1) at 3–5. Twohig avers that this error constituted

ineffective assistance of counsel. Id. at 4–5.

       Movant waived consideration of this affidavit for two reasons. First, he failed to include

it with the briefing before the magistrate judge. As he presented it for the first time when objecting

to the PFRD, he has waived consideration of it. See Garfinkle, 261 F.3d at 1031. Second, he cites

this affidavit for the first time in a Supplement to his Objections—filed after the government

responded. The Court construes this filing as a reply, and Movant waived consideration of the

affidavit by failing to raise it until his Reply. Additionally, the Court declines to consider this

affidavit because Rule 72(b) does not contemplate replies in support of objections to a PFRD. See

Holick v. Burkhart, No. 16-1188-JWB-KGG, 2018 WL 4052154, at *4 (D. Kan. Aug. 24, 2018);

Heuser v. Wood, No. 99-cv-0884 JP/LFG, 2000 WL 36739825, at *7 (D.N.M. June 6, 2000).

       Finally, even if the Court considered this affidavit, it would reject it. “The Supreme

Court . . . has instructed [courts] not to look to defense counsel’s subjective motivations when

determining reasonableness, particularly when counsel only articulates his motivations long after

the trial.” Littlejohn v. Trammell, 704 F.3d 817, 872 n.2 (10th Cir. 2013) (Tymkovich, J.,

concurring in part). Federal courts routinely express “reservations about the reliability of such

petitioner-friendly affidavits, often sworn and submitted long after trial, in which former counsel

extends his zealous defense so far as to ‘fall on his sword’ and confess a Strickland violation that
                                                  9
would, if proven, benefit his former client.” Coleman v. Sisto, No. 2:09-cv-0020 DAD, 2012 WL

6020095, at *26 (E.D. Cal. Dec. 3, 2012); see Allen v. Mullin, 368 F.3d 1220, 1240 (10th Cir.

2004) (holding that trial counsel’s “about-face on the [deficiency of his performance] strongly

suggests a willingness to ‘fall on the sword’ . . . The motive is transparent, if not misguided.”).

       Based on the totality of the circumstances, Twohig ably represented Movant throughout

trial. He focused on a duress defense based on record evidence of threats to Movant’s daughter.

(ECF No. 7-1) at 1994. His ignorance of the law at one stage of the proceedings—coupled with

his reliance on a pattern jury instruction when faced with juror confusion—does not establish that

he acted deficiently. Even if the Court considered it, Twohig’s eleventh-hour affidavit would not

change these objective circumstances. The Court overrules Movant’s objections to the magistrate

judge’s finding that he failed to establish that Twohig performed deficiently.

B.     Movant fails to establish that he suffered prejudice from Twohig’s allegedly deficient
       performance because the record evidence does not support a finding that Lazaro was
       a government agent.

       The magistrate judge found that Movant suffered no prejudice from Twohig’s performance

because the jury had no basis to find that Lazaro was a government agent. (ECF No. 13) at 9.

Movant objects on the grounds that the trial evidence allegedly showed otherwise. He relies on

my statements at sentencing, including my statement that the evidence suggested that “Lazaro was

working up a deal with the government.” (ECF No. 14) at 6 (quoting (ECF No. 1-7) at 11). The

Court rejects this argument for two reasons. First, my statements are not evidence that a jury could

have relied upon to acquit Movant, and it occurred at sentencing, outside the presence of the jury.

Second, Movant takes this quote out of context. The full quote reads, “And maybe [Movant’s

daughter] was never in danger because Lazaro was working up a deal with the government. I don’t
                                                 10
know. I’m kind of engaging in Mr. Mysliwiec’s either this, this, or that.” (ECF No. 1-7) at 11. I

immediately qualified the idea that Lazaro was working up a deal with the government by saying

I did not know if that were true. I then further downplayed this statement by saying I was engaging

in the prosecutor’s “this, this, or that”—not relying on trial evidence.4 See id.

         Movant identifies one—and only one—piece of evidence allegedly suggesting that Lazaro

was a government agent. According to him, “shortly before the occurrence of the events giving

rise to this case,” Lazaro pleaded guilty “to a minor charge of use of communication to further

drug trafficking and sentenced to time served, the minimum possible sentence.” (ECF No. 14)

at 6. According to Movant, based on these facts, “[t]he jury could reasonably have concluded that

Lazaro worked with the government to set up the drug deal involving Mendoza-Alarcon in order

to obtain a favorable outcome in his own case.” Id.

         The Court declines to consider this argument. Though the United States argued in its

Response to the Petition that no evidence at trial suggested that Lazaro was a government agent,

(ECF No. 7) at 9, Movant failed to make this argument in the briefing before the magistrate judge,

see (ECF No. 1) at 6–9; (ECF No. 8) at 6. Because Movant made this argument for the first time

in his Objections, he has waived it. See Garfinkle, 261 F.3d at 1031.




4
  Movant also objects to the magistrate judge’s finding that the Court’s confusion over Lazaro’s role in the conspiracy
does not show prejudice. (ECF No. 14) at 7. According to Movant, I expressed confusion about how Lazaro became
involved in the conspiracy. Id. If I was confused, the argument goes, then certainly the jury—with less experience in
criminal trials than me—was confused over Lazaro’s role in the conspiracy. Id. Movant relies on the same quote
from me that I rejected above, and I overrule this objection for the same reasons My alleged confusion is not evidence
that a jury could have used to acquit Movant, and Movant took this quote out of context. Finally, even if I had been
confused about “exactly how [Lazaro] played into this whole thing,” id. at 8, such confusion about Lazaro’s role does
not necessarily mean that I—or the jury—believed that Lazaro was an agent.
                                                         11
        Even if it were to consider this argument, the Court would not be persuaded. First, to the

extent Movant suggests that Lazaro received the minimum sentence because he agreed to become

an informant, such a conclusion does not logically follow from his sentence. Courts consider

numerous factors when sentencing criminals, including many factors that relate in no way to

becoming an informant—such as pleading guilty and admitting the truth of the charges. See, e.g.,

United States Sentencing Commission, Guidelines Manual § 3E1.1 cmt.3 (Nov. 2016). Movant

identifies no record evidence giving any indication about why Lazaro received the minimum

sentence. Simply put, the mere fact that a person received a seemingly favorable sentence does

not meaningfully suggest that he became an informant.5 Anything more is speculation. Second,

even if Lazaro decided to become an informant to lessen his sentence, Movant points to no record

evidence that meaningfully suggests that he was an informant for this drug transaction.

        Movant fails to identify evidence meaningfully suggesting that Lazaro was a government

agent. Movant does not contest that the government proved that, if he had the intent to distribute

cocaine, his interactions with Lazaro constituted a conspiracy. Thus, no reasonable probability

exists that, but for Twohig’s alleged error, the outcome of the trial would have been different.

C.      Movant fails to establish that he suffered prejudice from Twohig’s allegedly deficient
        performance because even if Lazaro was a government agent, the jury necessarily
        found that Movant conspired with non-agent Montijo-Dominguez.

        Movant objects to the magistrate judge’s finding that he suffered no prejudice from

Twohig’s allegedly deficient performance because the record evidence supported a finding that




5
  And even if Movant somehow convinced the Court that Lazaro’s prior sentence could suggest that he was an
informant, the numerous logical leaps it would require to make such an inference and the lack of record evidence
supporting this inference would not suffice to show that Twohig’s performance prejudiced him.
                                                      12
Movant conspired with his co-defendant, Montijo-Dominguez. (ECF No. 14) at 8. He contends

that “ample evidence [suggested] that [he] and Montijo-Dominguez did not conspire with each

other” and that Montijo-Dominguez lacked the intent to distribute cocaine, including that he

allegedly never told Montijo-Dominguez that the transaction involved cocaine. Id.

       Movant waived this argument by failing to include it in the briefing before the magistrate

judge. The government argued in its Response to the Petition that the jury “necessarily concluded

in convicting Montijo that [Movant] and Montijo conspired, at a minimum, with each other.” (ECF

No. 7) at 12. Movant made only one argument regarding this theory in his Reply: If “that is true,

the jury’s note [would] make no sense” because if “the jury had concluded that Mendoza-Alarcon

and his co-defendant conspired with each other to possess cocaine with intent to distribute, there

would have been no reason for the note.” (ECF No. 8) at 5. Though Movant stated in his Petition

that insufficient evidence existed showing that Montijo-Dominguez intended to distribute cocaine,

(ECF No. 1) at 10, the magistrate judge properly rejected that argument as conclusory because

Movant “fail[ed] to explain why Montijo-Dominguez lacked this intent,” (ECF No. 13) at 13 n.5.

Movant’s attempt to do so for the first time now waives the issue. See Garfinkle, 261 F.3d at 1031.

       Moreover, the Court agrees with the magistrate judge that the jury necessarily found that

Montijo-Dominguez conspired with Movant to distribute cocaine. Montijo-Dominguez never

spoke with alleged agent Lazaro about this transaction.           (ECF No. 7-1) at 1764, 1783.

Additionally, though Montijo-Dominguez spoke with the agents at the scene about the transaction,

until his Objections, Movant never challenged the United States’ characterization of those




                                                13
conversations as “brief and superficial.”6 (ECF No. 7) at 10. By process of elimination, the jury

only could have convicted Montijo-Dominguez based on conspiring with the last remaining person

involved in the transaction: Movant.

         Finally, Movant objects to the magistrate judge’s finding that if the jury intended to base

its verdict on a conspiracy between the two co-defendants, then its note made sense. (ECF No. 14)

at 12–13. He argues that because the Court had already instructed the jury that it could base its

verdict on a conspiracy between co-defendants, the jury had no reason to ask whether it could

convict Movant on this basis. Id. The Court overrules this objection. Though the instructions

answered the jury’s question, the jury nonetheless asked the Court whether two “defendants” could

be the persons comprising the conspiracy. (ECF No. 1-4) at 1. If the jury did not intend to base

its verdict on a conspiracy between two defendants, then the note would make no sense.

         Because the jury necessarily found that the co-defendants conspired with each other, and

neither defendant was a government agent, Movant suffered no prejudice from Twohig’s failure

to request a supplemental jury instruction.7 As Twohig did not perform deficiently, and even if he

did Movant suffered no prejudice from this performance, Movant fails to demonstrate that he

received ineffective assistance of counsel.




6
  Though Movant attempts to refute this characterization in his Objections, see (ECF No. 14) at 10, by failing to do so
until now, he has waived the issue, see Garfinkle, 261 F.3d at 1031.
7
  Movant objects to the magistrate judge’s statement that “sufficient evidence” existed to convict him based on a
conspiracy with Montijo-Dominguez, arguing that whether sufficient evidence existed to convict him improperly
recites the standard for showing prejudice. (ECF No. 14) at 11. The Court overrules this objection because, regardless
of how the magistrate judge phrased it, the jury necessarily found that Montijo-Dominguez conspired with Movant.
                                                         14
D.     Because overwhelming evidence at trial suggested that Movant intended to distribute
       the six kilograms of cocaine, he suffered no prejudice from Twohig’s alleged failure
       to emphasize that he lacked such an intent.

       Movant contends that Twohig provided ineffective assistance of counsel by failing to argue

to the jury that Movant lacked the intent to distribute cocaine. (ECF No. 1) at 10. The magistrate

judge rejected this argument under the prejudice element of Strickland’s test. (ECF No. 13) at 11–

14. Movant objects to the magistrate judge’s finding that he suffered no prejudice because the

record revealed “sufficient” evidence of such an intent. (ECF No. 14) at 13 (citing (ECF No. 13)

at 11). Movant argues that whether “sufficient” evidence existed of this intent “is irrelevant to

whether the twelve jurors in this case would have found a particular element to have been proved

beyond a reasonable doubt.” Id. Movant notes that I had previously indicated at sentencing that

the facts did not suggest that he engaged in drug trafficking. Id.

       The Court overrules this objection. First, Movant mischaracterizes the magistrate judge’s

findings. The magistrate judge not only noted that the Tenth Circuit has already found “sufficient

evidence” of a common intent to distribute the cocaine; he found that the “record reveals

overwhelming evidence of Movant’s intent to distribute cocaine.” (ECF No. 13) at 11 (emphasis

added). He thus did not base his finding solely on the Tenth Circuit’s decision explaining that

“there is enough evidence to support a common goal of distributing the six kilograms of cocaine,”

Montijo-Dominguez, 771 F. App’x at 875.

       Second, and more importantly, the Court agrees with the magistrate judge that

overwhelming evidence exists showing that Movant intended to distribute the cocaine. See

Turrentine v. Mullin, 390 F.3d 1181, 1208–09 (10th Cir. 2004) (finding that the petitioner in an

ineffective-assistance-of-counsel claim suffered no prejudice from his counsel’s performance
                                                15
because the record showed “overwhelming evidence of his client’s guilt”). The magistrate judge

relied on numerous parts of the record to make this finding, and crucially, Movant addresses none

of them. The magistrate judge has already noted that Movant’s failure to address this evidence

does not meet his burden to show prejudice, (ECF No. 13) at 12–13, and the Court agrees. This

reason alone suffices to dispose of this objection, but the Court will nonetheless describe the

overwhelming evidence showing that Movant had an intent to distribute.

       Movant intended to transfer six kilograms of cocaine to the garage of Lazaro, a man

seemingly associated with the cartel. Such a massive amount of cocaine, in conjunction with

intending to bring it to a man associated with an organization known for distributing drugs,

overwhelmingly supports a finding that Movant and Montijo-Dominguez intended to distribute the

cocaine. See United States v. McIntyre, 997 F.2d 687, 694, 708 (10th Cir. 1993) (holding that the

“large quantity of cocaine” found in a motel room—four bags totaling, according to a confidential

informant, half a kilogram—supported a conviction for possession with intent to distribute);

United States v. Gay, 774 F.2d 368, 372 (10th Cir. 1985) (holding that possession of 2.4 pounds—

or roughly one kilogram—of cocaine strongly supported a conviction based on an intent to

distribute). That Movant intended to pay $150,000 for the cocaine, (ECF No. 7-1) at 1057, 1242–

43, only further shows that he did not intend to keep the cocaine for himself. See Gay, 774 F.2d

at 372 (“[H]ere the evidence did not end with the quantity of the cocaine alone. Expert testimony

at trial fixed the resale value of the cocaine at approximately $55,000 to $65,000.”).

       Furthermore,    Movant     does   not   contest   testimony    establishing   that   he    and

Montijo-Dominguez acted in accordance with those who regularly distribute drugs.                 When

discussing the cocaine deal with the agents in the Walmart parking lot, Movant mentioned a “next
                                                16
time,” (ECF No. 7-1) at 1005, implying that he would continue to buy massive amounts of cocaine.

One agent testified that Movant and Montijo-Dominguez “made [the agents] aware that they didn’t

want to be in that specific . . . area” because the “location was known to be full of cops.” Id. at 952.

Another agent testified that Movant and Montijo-Dominguez’s knowledge of police surveillance

patterns showed that they had “experience doing this [type of transaction] before,” suggesting that

they had bought drugs for distribution in the past. Id. at 1157. The magistrate judge correctly

found that “[b]ased on the totality of the circumstances, overwhelming evidence exists to prove

[an intent to distribute] beyond a reasonable doubt.” (ECF No. 13) at 12.

        Movant objects to this conclusion by, once again, citing to my statements at sentencing.

He states that I was initially skeptical that he had engaged in drug trafficking. (ECF No. 14) at 14.

As noted, my statements are not evidence and cannot support a finding of prejudice. After

reviewing the evidence cited by the magistrate judge, the government, and the Tenth Circuit—

which Movant repeatedly fails to contest—the Court finds that Movant fails to show a reasonable

probability that if Twohig tried to contest Movant’s intent to distribute the cocaine, the outcome

of the trial would have been different. The Court overrules Movant’s objections.

E.      The Court will not hold an evidentiary hearing.

        The magistrate judge recommended that the Court decline to hold an evidentiary hearing

because the existing record conclusively shows that Movant is entitled to no relief. (ECF No. 13)

at 14–15. Movant objects to this recommendation on the ground that his allegations, if true, would

entitle him to relief. (ECF No. 14) at 15. He also argues that a factual dispute exists “concerning

whether counsel’s actions resulted from lack of understanding of the applicable law or reasonable

strategy.” Id.
                                                  17
       The Court overrules this objection and denies Movant’s request for an evidentiary hearing.

“In a § 2255 proceeding, the district court is not required to grant an evidentiary hearing on a

prisoner’s claims where ‘the motion and the files and the records of the case conclusively show

that the prisoner is entitled to no relief.” United States v. Miller, 20 F. App’x 800, 802 (10th Cir.

2001) (quoting 28 U.S.C. § 2255 (2000)). As explained, Twohig’s affidavit creates no material

factual dispute and even if it did, the record conclusively shows that Movant suffered no prejudice

from Twohig’s performance. The Court therefore declines to hold an evidentiary hearing.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that Movant’s Objections to the PFRD (ECF No. 14)

are OVERRULED, the PFRD (ECF No. 13) is ADOPTED, and the Motion to Vacate (ECF

No. 1) is DENIED.

                                              _________________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 18
